HANEY, Circuit Judge
(concurring).
I concur in the result on the ground that if we assume, without so holding, that statements or declarations amounting to fraudulent representations or the initiation of a conspiracy to defraud, by an .agent of the United States, I think such statements or representations are not binding on the United States or its instrumentalities. Wil*797ber National Bank v. United States, 294 U.S. 120, 123, 55 S.Ct. 362, 79 L.Ed. 798.
I concur with Judge HEALY’S opinion in holding that want of consideration was not shown.